Citation Nr: 1613979	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  08-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Our Lady of the Lake Regional Medical Center on April 2 and 3, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran had active military service from November 1988 to September 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2007 decision of a Department of Veterans Affairs (VA) Medical Center (MC).

A hearing was held before a Veterans Law Judge of the Board in November 2009 using videoconferencing technology.  A transcript of the hearing is of record.  

In December 2009, the Board determined that VA facilities were not feasibly available to provide treatment on April 2 and 3, 2006, but remanded the claim for further evidentiary development before rendering an actual decision on the merits of the appeal.

In February 2016, the Board sent the Veteran a letter inquiring whether she wanted another hearing before the Board concerning this appeal since the Veterans Law Judge that had presided over her November 2009 hearing was unavailable to make a decision in her case.  The Veteran responded later in February 2016 that she did not want another hearing before the Board and, instead, wanted to have her case decided based on the evidence of record.

Meanwhile, in the interim, in April 2014, the Veteran had submitted a statement indicating she was withdrawing her appeal in this matter.  See 38 C.F.R. § 20.204 (2015).  However, her representative subsequently submitted argument on the appeal in November 2015 and, as mentioned, the Veteran responded to the Board's even more recent February 2016 letter regarding whether she wanted another hearing - declining this opportunity but indicating she wanted the appeal decided based on the evidence of record.  Therefore, it appears she and her representative believe the appeal is still moving forward; hence, the Board finds that their subsequent actions have superseded the April 2014 seeming withdrawal of the appeal.  Moreover, given the favorable outcome, the Veteran is not prejudiced by the Board proceeding with adjudication of her appeal. 


FINDINGS OF FACT

1.  The Veteran received treatment at Our Lady of the Lake Regional Medical Center's Emergency Room on April 2 and 3, 2006.  

2.  A prudent layperson would have believed the symptoms the Veteran experienced at the time of seeking treatment were for an emergent condition.  

3.  The December 2009 Board decision concluded that VA facilities were not reasonably (feasibly) available to provide treatment on April 2 and 3, 2006.

4.  The Veteran was enrolled in the VA health care system and had received VA treatment within the 24-month period before the emergency treatment was furnished.

5.  The Veteran was financially liable for payment of the emergency treatment and had no other coverage under a health plan contract for payment or reimbursement of the treatment.

6.  The condition for which the emergency treatment was furnished was not caused by an accident or work-related injury.

7.  At the time of treatment, the Veteran was service connected for a total abdominal hysterectomy with bilateral salpingo-oophorectomy, rated 50-percent disabling.  She had no other service-connected disabilities and was not participating in a rehabilitation program.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria are met for payment or reimbursement of the unauthorized medical expenses incurred at Our Lady of the Lake Regional Medical Center on April 2 and 3, 2006.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

In this decision, the Board is granting reimbursement of the medical expenses incurred as a result of the Veteran's treatment at Our Lady of the Lake Regional Medical Center on April 2 and 3, 2006.  This is a complete grant of the benefit sought on appeal.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, discussion of whether she received all required notice and assistance with her claim is unnecessary.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

B.  Legal Criteria and Analysis

The Veteran is claiming entitlement to reimbursement of the unauthorized medical expenses she incurred for treatment received at Our Lady of the Lake Regional Medical Center on April 2 and 3, 2006.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  Application of one versus the other generally depends on whether the Veteran has a service-connected disability.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions, as follows:

(a) The care and services rendered were either for:  (1) an adjudicated service-connected disability, or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.

Under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

Regarding initially whether the Veteran is entitled to reimbursement under § 1728, at the time she received the treatment at issue in April 2006, she was service connected for a total abdominal hysterectomy with bilateral salpingo-oophorectomy, rated 50-percent disabling.  There is no indication from the record, nor has she alleged, that her treatment was for this service-connected disability.  Although she has alleged that the headaches she was treated for were related to her service-connected hysterectomy (see December 2009 Board Hearing Tr. at 4), the evidence does not establish that the headaches were associated with and held to be aggravating the service-connected total abdominal hysterectomy.  Notably, VA rating decisions have specifically concluded that her headaches were not secondary to her service-connected hysterectomy, meaning caused or being chronically aggravated by this service-connected disability according to 38 C.F.R. § 3.310(a) and (b).  See April 2008, July 2010, and December 2012 rating decisions.

Also, at the time of treatment, she did not have a total and permanent disability resulting from a service-connected disability.  See February 2010 rating decision.  As well, she was not participating in a rehabilitation program and had not been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i).  Thus, she is not entitled to reimbursement under 38 U.S.C.A. § 1728, even accepting that she has a service-connected disability.

Regarding instead whether reimbursement is warranted under 38 U.S.C.A. § 1725, the record reflects that the Veteran presented at the Emergency Room of Our Lady of the Lake Regional Medical Center on April 2, 2006 for treatment.  Therefore, she received treatment at a hospital emergency department.   

The record also supports the notion that that treatment was provided for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her life or health.  Specifically, VA treatment records reflect that she had been receiving VA treatment for headaches and associated symptoms.  A VA ophthalmology clinic note indicates she was seen on Friday, March 31, 2006, with headaches and blurred vision while reading.  The headaches were worse at night, while sitting up.  Examination disclosed blurred disk margins in both eyes.  The disks were mildly elevated.  The assessment was disk edema.  

The Veteran testified during her November 2009 videoconference hearing that her VA medical care provider had told her to go to the nearest emergency room that weekend if her symptoms became worse.  She testified that her headaches indeed became worse on Sunday, April 2, 2006.  She described her head as throbbing, almost like a knocking in the front of her forehead.  She decided to lay around in hopes that the headache would go away.  But she developed visual symptoms, including her vision going black when she stood up.  Her eyes were bloodshot and she was experiencing a lot of pain.  Around 5 or 6 o'clock on Sunday evening she went to a local hospital (Our Lady of the Lake Regional Medical Center).  There, she had some tests and was released with pain medication around 3 or 4 o'clock the morning of April 3rd.  She contacted VA later that day and had follow-up treatment.  

Records from Our Lady of the Lake show the Veteran was brought in by private vehicle at 11:32 PM on April 2, 2006.  She complained of having a headache for 3 days.  She also reported having chest tightness off and on since that morning.  The triage report lists blurring vision, photophobia, and an intermittent tingling in her finger tips.  Tests were completed.  The final diagnosis was a headache.  She was discharged to home with medication.  

Given the Veteran's ongoing headache symptoms, the increase in symptoms on the day she sought emergency treatment, and her VA medical care provider's instruction to go to the nearest emergency room if she had any worsening problems during the weekend, the Board finds that the initial evaluation and treatment at Our Lady of the Lake was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The higher U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

Next, the Board's December 2009 decision concluded that VA facilities were not feasibly available to provide treatment to the appellant on April 2 and 3, 2006.  Therefore, the Board will not further address this element, as the Board's decision previously determined it had been satisfied.  

The record reflects that, at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period immediately preceding the furnishing of the emergency treatment.  As already alluded to, she had received treatment at the VA ophthalmology clinic just a few days prior to when she sought the emergency treatment.  

The Veteran was financially liable to the provider of the emergency treatment for that treatment and had no coverage under a health-plan contract for payment or reimbursement of it, in whole or in part.  Notably, Our Lady of the Lake treatment records alternatively lists the Veteran's health coverage as VA and Champus/Tricare.  However, November 2015 written argument from the Veteran's representative explains that Champus/Tricare is a health care program of the United States Department of Defense Military Health System that provides civilian health benefits for military personnel, military retirees, and their dependents, including some members of the Reserve Component.  The Veteran's representative notes, and the record supports, that the Veteran is not a military retiree and did not otherwise meet the categories of eligibility for such benefits.  Therefore, the Board finds that she did not have coverage under Champus/Tricare at the time the emergency treatment was furnished and there is no other indication in the record that she had other healthcare coverage. 

Furthermore, the condition was not caused by an accident or work-related injury, so the provisions concerning exhaustion of all remedies against a third party for payment are inapplicable.  

Finally, as already explained, the Veteran is ineligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  

For these reasons and bases, the Board finds that all of the factors required for payment or reimbursement of the unauthorized medical treatment expenses incurred at Our Lady of the Lake Regional Medical Center on April 2 and 3, 2006 under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are met; therefore, the claim must be granted rather than denied.


ORDER

The claim of entitlement to payment or reimbursement of the unauthorized private medical expenses incurred on April 2 and 3, 2006 at Our Lady of the Lake Regional Medical Center is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


